SWEENEY, Chief Judge.
The plaintiff has filed a motion to compel the defendant to produce certain records and to make complete answers at the taking of a deposition. The defendant resists on the ground that the records were not properly requisitioned either under Fed. Rules Civ.Proc. rule 34 or 45, 28 U.S.C.A. When the defendant appeared before Judge Wyzanski in opposition to the taking of a deposition in Boston, then was when he should have complained of the insufficiency of the notice to produce. It is too late to do so now, and the defendant is ordered within a reasonable time to appear with his records for the purpose of making further answers to the plaintiff’s questions.
*589With reference to the unanswered question on page 37 of the record, referring to the use of a splice other than the Kholos splice, the defendant is bound to answer telling the type of splice that he was using, but he need not give technical information as to the date of invention, etc.